EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rod S. Turner, Registration No. 38,639 on May 19, 2022.
The application has been amended as follows:
On line 2 of claims 3 and 6, each occurrence of “whereinat” has been changed to --wherein at--.
On lines 2-3 of claim 7 and lines 2-4 of claim 17, each occurrence of “wherein at least one of the first directional coupler and the second directional coupler comprises a pair of coupled transmission lines” has been changed to --wherein the first main transmission line and the first coupled transmission line form a pair of coupled transmission lines of the first directional coupler, and wherein the second main transmission line and the second coupled transmission line form a pair of coupled transmission lines of the second directional coupler--.
On line 2 of claims 8-10 and 18-20, --at least one of-- is inserted before each occurrence of “the pair”.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As per claims 1 and 11, the closest prior art, the combination of Granger-Jones et al. in view of Lee et al. (both of record) discloses a band stop equalizer comprising all of the limitations recited therein EXCEPT the first and second ports of the first directional coupler being connected to a first main transmission line, the third and fourth ports of the first directional coupler being connected to a first coupled transmission line, the first and second ports of the second directional coupler being connected to a second main transmission line, the third and fourth ports of the second directional coupler being connected to a second coupled transmission line. Further, the Examiner states that the term “unconnected” recited within claims 1 and 11 is limited to the lines being not physically connected as shown in Figs. 1a-1b of the instant application. In claims 7 and 17, the term “coupled” constitutes an indirect connection (e.g. capacitive, inductive, etc.) between the lines as the lines are not physically connected as shown in Figs. 1a-1b. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH PATEL whose telephone number is (571)272-0961. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH B PATEL/Primary Examiner, Art Unit 2843